Case 3:20-cv-00540-WHO Document 22 Filed 02/27/20 Page 1of1

Case 3:20-cv-00540-WHO Document 21 Filed 02/25/20 Page 1of1

CAND Pay.gov Application for Refund (rev. 10/19)

 

 

Reset Form

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

PAY.GOV TRANSACTION DETAILS

IMPORTANT:

=" Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
® Jn fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 

1. Your Name:* A. John P. Mancini

7. Your Phone Number: (312) 701-7714

 

 

 

 

 

(Amount to be refunded):*

 

2. Your Email Address: * jmancini@mayerbrown.com 8. Full Case Number (if applicable): 3:20-cv-00540-WHO
3. Receipt Number:* 0971-14212729 [1 Attorney Admission
4. Transaction Date:* 02/24/2020 M1 Civil Cae Filing .
9, Fee Type:* [1 FTR Audio Recording
5. Transaction Time:* 8:17 pm [1] Notice of Appeal
: 7] Pro Hac Vice
6. Transaction A
ransaction Amount $310.00 [] Writ of Habeas Corpus

 

Duplicate charge, correct receipt number: 0971-14212725.

 

10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.

® Fora duplicate charge, provide the correct receipt number in this field.
= Ifyou paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).

 

 

v Efile this form using OTHER FILINGS ~ OTHER DOCUMENTS — APPLICATION FOR REFUND.

View detailed instructions at: cand.uscourts.gov/ecf/payments, For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecthelpdesk@cand._uscourts.gov Monday -Friday 9:00 a.m.-4:00 pom.

 

FOR U.S. DISTRICT COURT USE ONLY

 

S
C7 Approved

Refund request: O Denied

O Denied — Resubmit amended application (see reason for denial)
£

()

 

</2XG] p20

Approval/denial date:

Request approved/denied by: Fe

 

Pay.gov refund tracking ID refunded!

Agency refund tracking ID number: 0971-

 

Date refund processed:

 

Refund processed by:

 

Reason for denial (if applicable):

 

Referred for OSC date (if applicable):

 

 

 

 
